Snapshot - 6:19-MJ00043-001                                                                                                                     Page 1 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                 v.                                            Case Number: 6:19-MJ00043-001
                        JOSIAH S. PORTILLO                                     Defendant's Attorney: Ben Gerson, Assistant Federal Defender

      THE DEFENDANT:
           pleaded guilty to counts one and two of the Complaint.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                         Offense Ended         Count
                                            Deprive any animal of necessary sustenance, drink, or shelter...
       18 USC § 13; California Penal        [or] having the charge or custody of any animal, either as owner
                                                                                                                  7/5/2019              1
       Code § 597(b)                        or otherwise, subject any animal to needless suffering, or inflict
                                            unnecessary cruelty upon the animal
       36 CFR § 2.10(d)                     Fail to properly store food                                           7/5/2019              2

             The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Count(s)      dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                               12/10/2019
                                                                               Date of Imposition of Judgment
                                                                               /s/ Jeremy D. Peterson
                                                                               Signature of Judicial Officer
                                                                               Jeremy D. Peterson, United States Magistrate Judge
                                                                               Name & Title of Judicial Officer
                                                                               12/11/2019
                                                                               Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSchedPayments                                                  12/11/2019
Snapshot - 6:19-MJ00043-001                                                                                                                  Page 2 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: JOSIAH S. PORTILLO                                                                                                     Page 2 of 4
      CASE NUMBER: 6:19-MJ00043-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of: 36 months unsupervised probation .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall pay a fine of $980.00 and a special assessment of $20.00 along with a $655.17 restitution to New
            Beginnings Animal Shelter for a total financial obligation of $1655.17, which shall be paid at the rate of 82.76 per month
            commencing on 1/4/2020, and each month thereafter by the 4th of the month until paid in full. Payments shall be made payable
            to the Clerk, U.S.D.C., and mailed to:

                CLERK U.S.D.C.
                2500 Tulare Street, Rm 1501
                Fresno, CA 93721
       5.   The defendant shall have no contact with pets and must resign from his position with WAGS and any other animal care
            organizations.
       6.   The defendant shall complete 100 hours of community service completing 50 hours in the first ten months by 10/4/2020 and the
            second 50 hours by 10/4/2021. The defendant will keep track of community service hours and provide proof of completion.
       7.   The defendant shall personally appear for three Probation Review Hearings on November 17, 2020, November 16, 2021, and
            November 15, 2022 at 10:00 am before U.S. Magistrate Judge Peterson. Shortly before the final hearing, if the defendant has
            successfully complied with the terms of probation, he may request that the probation review hearing be vacated and that his term
            of probation be immediately terminated. If represented, the defendant shall make any such request through counsel.
       8.   The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSchedPayments                                               12/11/2019
Snapshot - 6:19-MJ00043-001                                                                                                                  Page 3 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
      DEFENDANT: JOSIAH S. PORTILLO                                                                                                     Page 3 of 4
      CASE NUMBER: 6:19-MJ00043-001

                                                    CRIMINAL MONETARY PENALTIES

                The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                               Assessment                         Fine                    Restitution
                TOTALS                                           $20.00                          $980.00                   $655.17
            The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
            after such determination.

            The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
            otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
            victims must be paid before the United States is paid.

       Name of Payee                                               Total Loss*        Restitution Ordered Priority or Percentage
       New Beginnings for Merced County Animals
       PO Box 1045                                                        $655.17                   $655.17
       Winton, CA 95388
       Totals                                                             $655.17                   $655.17
            Restitution amount ordered pursuant to plea agreement $ 655.17

            The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
            the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
            subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

            The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                    The interest requirement is waived for the               fine         restitution

                    The interest requirement for the              fine         restitution is modified as follows:


            If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
            through the Bureau of Prisons Inmate Financial Responsibility Program.

            If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
            shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
      *Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
      on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSchedPayments                                               12/11/2019
Snapshot - 6:19-MJ00043-001                                                                                                                   Page 4 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
      DEFENDANT: JOSIAH S. PORTILLO                                                                                                      Page 4 of 4
      CASE NUMBER: 6:19-MJ00043-001

                                                             SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Lump sum payment of $               due immediately, balance due
                                Not later than      , or
                                in accordance               C,        D,        E,or           F below; or
       B.              Payment to begin immediately (may be combined with                 C,           D,    or   F below); or

       C.              Payment in equal 82.76 monthly payments                 over a period of 20 months    to commence on or before
                        1/4/2020 and to be paid in full by 8/4/2020

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:
                          Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                             CLERK U.S.D.C.
                             2500 Tulare Street, Rm 1501
                             Fresno, CA 93721
                       Your check or money order must indicate your name and citation/case number shown above to ensure your account
                       is credited for payment received.

       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
       (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
       costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSchedPayments                                                12/11/2019
